             Case 3:17-cv-05760-BHS Document 275 Filed 06/02/21 Page 1 of 3



1                                                           HONORABLE BENJAMIN H. SETTLE
2

3

4

5                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
6                                       AT TACOMA
7
     HP TUNERS, LLC, a Nevada limited liability)
8
     company,                                  )      CASE NO. 3:17-cv-05760-BHS
                                               )
9                      Plaintiff,              )      PLAINTIFF HP TUNERS LLC’S
                                               )      MOTION FOR PARTIAL SUMMARY
10         vs.                                 )      JUDGMENT PURSUANT TO FRCP 56
                                               )      AND LR 56.1
11   KEVIN SYKES-BONNETT and SYKED)
     ECU       TUNING        INCORPORATED,)           NOTING DATE: JUNE 25, 2021
12   Washington   corporation,    and   JOHN)
     MARTINSON,                                )      ORAL ARGUMENT REQUESTED
13
                           Defendants.
14

15

16
            NOW COMES, Plaintiff HP Tuners, LLC (“HPT” or “Plaintiff”), by its attorneys, for its
17
     Motion for Partial Summary Judgment pursuant to FRCP 56 and LR 56.1. In support thereof,
18
     HPT submits the Memorandum in Support of Motion for Partial Summary Judgment filed
19
     contemporaneously herewith.
20
            As detailed in the Memorandum in Support of Motion for Partial Summary Judgment,
21
     based on the admissions made by Kevin Sykes-Bonnett, individually, and in his capacity as a
22
     principal, owner and officer of Defendant Syked ECU Tuning, Inc. and its successor or alter ego,
23

24   Syked Performance Engineering, LLC, there are no genuine issues of material fact vis-a-vis

25   liability for the claims asserted and partial summary judgment against Defendants Kevin-Sykes-


     PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
     - page 1                                                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
             Case 3:17-cv-05760-BHS Document 275 Filed 06/02/21 Page 2 of 3



1    Bonnett, Syked ECU Tuning, Inc. and Syked Performance Engineering LLC and in favor of
2    Plaintiff HPT on Counts I through VIII is appropriate at this time with the only remaining
3
     determinations to be made being the measure of damages and nature and extent of the injunctive
4
     relief to be entered against these Defendants.
5
            WHEREFORE, summary judgment in favor of HPT and against Defendants Sykes-
6
     Bonnett, Syked Tuning and SPE should be entered on each of the counts asserted in the First
7
     Amended Complaint and this matter should be set for prove on the issue of monetary damages
8
     and the nature and extent of the permanent injunctive relief to be entered.
9

10
            Dated this 2nd day of June, 2021              Respectfully submitted,

11
                                                          s/ Andrew P. Bleiman
12
                                                          Attorneys for HP Tuners, LLC
     Stephen G. Leatham, WSBA #15572
13   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     PO Box 611
14   211 E. McLoughlin Boulevard
     Vancouver, WA 98666-0611
15   Telephone: (360) 750-7547
     Fax: (360) 750-7548
16   E-mail: sgl@hpl-law.com
17
     Andrew P. Bleiman (admitted pro hac vice)
18
     Marks & Klein
     1363 Shermer Road, Suite 318
19   Northbrook, Illinois 60062
     (312) 206-5162
20   andrew@marksklein.com

21   Attorneys for HP Tuners, LLC

22

23

24

25


     PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
     - page 2                                                          Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 275 Filed 06/02/21 Page 3 of 3



1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on June 2, 2021, I caused the foregoing to be electronically with the
3    Clerk of Court using the CM/ECF system which will electronically send Notice to all Counsel
4
     of Record.
5

6                                                        MARKS & KLEIN

7                                                        s/ Andrew P. Bleiman
                                                         Andrew P. Bleiman (admitted pro hac vice)
8                                                        1363 Shermer Road, Suite 318
                                                         Northbrook, Illinois 60062
9                                                        Telephone: (312) 206-5162
                                                         E-mail: andrew@marksklein.com
10

11
                                                         Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
     - page 3                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
